Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundmann (J. Am. Chem. Soc. (1955), 77, 2332-2333).
Grundmann teaches the oxidative dehydrogenation of α-angelica lactone into protoanemonin with bromine in various solvents, particularly in carbon disulfide:

    PNG
    media_image1.png
    127
    468
    media_image1.png
    Greyscale
. Grundman also teaches the oxidative dehydrogenation of levulinic acid with phosphoric acid followed with bromine to form protoanemonin through the intermediate α-angelica lactone. See whole document, particularly the experimental section. The reactions were performed in the presence of oxygen from air, thus, it comprised aerobic oxidation.
 
Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorg (Synlett (2005), 8, 1286-1290).
Sorg teaches the oxidative dehydrogenation of levulinic acid 20 into α-angelica lactone 21 and into protoanemonin 2 in the presence of H3PO4 (cat.), followed by bromine. See Scheme 4. The reactions were performed in the presence of oxygen from air, thus, it comprised aerobic oxidation.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatzidimitriou (Green Chemistry (2015), 17(8), 4367-4376) as evidenced by Zhu et al. (ACS Catal. (2020), 10 (2), 1555-1565).
Chatzidimitriou teaches the gas-phase oxidative dehydrogenation (under oxygen) of levulinic acid into angelica lactones (including alpha and beta) and these into maleic anhydride and other reaction products in the presence of VOx/γ-Al2O3 at 523K, 548K, 573K and 598K. Various reaction products were not identified and/or were incorrectly identified. See whole document, particularly Figures 2, 4 and 5. 
The compound protoanemonin is an intermediate in the oxidation of angelica lactones into maleic anhydride under the precise conditions presented in the Chatzidimitriou reference. This is evidenced by prior art Zhu et al. in the whole document, and particularly at Scheme 3.  
    PNG
    media_image2.png
    206
    347
    media_image2.png
    Greyscale
 Thus, protoanemonin was necessarily present in the reactions of Chatzidimitriou even if not recognized by the reference. Additionally, Zhu disclosed that in the Chatzidimitriou reference there were incorrect assignments and an unknown compound of molecular mass of 96 amu which is definitely protoanemonin. See last paragraph of 1st column at page 1560 and whole 2nd column at page 1560. Note particularly: 
 
    PNG
    media_image3.png
    122
    374
    media_image3.png
    Greyscale
.
Therefore, the process in the Chatzidimitriou reference is the identical process claimed that provided the identical protoanemonin compound claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  Please refer to MPEP §2112:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”);  SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.")
To show that a characteristic not disclosed in the reference is inherent the examiner has provided the Zhu et al. reference. This is proper under MPEP 2131.01 (III).

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (ACS Catal. (2020), 10 (2), 1555-1565) published December 20, 2019.
Zhu teaches the oxidative dehydrogenation of levulinic acid into angelica lactones (including alpha and beta), these into protoanemonin and protoanemonin into maleic anhydride in the presence of VOx/γ-Al2O3 at 528K or 550K. Protoanemonin yields between 55% and 75% were obtained via direct, gas-phase oxidation of angelica lactones. See at least pages 1561, 1563, Figures 6 and 7 and Scheme 3. 

Conclusion
Claims 1-8 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626